Durant & Hornor,

for a re-hearing.
The counsel for D. T. Donovan, plaintiff and appellee, asks for a re-hearing on so much of the judgment of this court rendered herein on yesterday, 7 May, as goes to decide that an appeal lies from a discontinuance.
The case of syndics of Brunett v. Shaumburg, 1 N. S., 098, may indeed be taken as a true exposition of the practice of the state before our present code of practice was introduced, and it says: “The order is a judgment which is final in the suit; for it puts an end to it as a judgment of non-suit.” The law, however, has since been changed. The O. P., art. 491, says “ the plaintiff may, in every stage of the suit, previous to judgment being rendered, discontinue the suit on paying the costs.” This expression makes the act of discontinuance discretionary with the plaintiff, and the judge cannot refuse him; it is no longer as in 1 N. S., the same as a non-suit; “ the plaintiff was at liberty” says the Court, in Crocker v. Turnstall, 6 Rob., 357, “ to discontinue his action before judgment; but he could not claim as a right to be non-suited, and thereby control the final decision of the cause.” Hence the discontinuance and the non-suit being no longer the same thing as in 1 N. S., that decision is no longer a guide; and indeed it conflicts with Pettit v. Gillett, 5 Martin, 20, and Hunter v. Smith, 5 N. S, 104; both of which we beg the court to refer to.
The O. P., makes a discontinuance the mere act of the plaintiff like the filing a petition. Ho may institute his claim ; he may abandon it; in neither case is there a judgment, and it is from a judgment alone that an appeal lies. It is true that the court grants leave to discontinue, but the practice is founded rather on custom than on positive law, and the leave is a mandate and not a judgment. “The action of a court, on a motion to discontinue,”says the Supreme Court in Morgan v. Whitesides, 11 L. R., 280, “ cannot be viewed in the light of a judgment. It decides nothing between the parties, &c.”
There is no definition of a judgment which will meet the case of a discontinuance, “-and certainly a judgment is called, an order which the judge makes against one of the parties, by reason of the cause which is moved before him.” Partida Tercera, Tit. 22, Log. 1.
“A judgment (sentencia) in a decision or determination” see the definition of interlocutory and final judgments in Pobrero. Yol. 4, Chap. 15, p. 220. Edition of Yaloncia, 1828.
“Judgment, e’est la decision d’une contestation donné par un juge, entre per-sonnes qui no sont pas d’accord.” Merlin, verbo jugement, vol. 16, p. 158.
“ Judgements are the sentence of the law, pronounced by the court upon the matter contained in the record. 3 Blackstone’s Com. page 395.
Under the definitions of no system of law can the discontinuance of a cause, it will thus be seen, be deemed a judgment. Now, “an appeal is the act by which one of the parties to a suit has recourse to a superior tribunal, in order to have t\v¡ judgment of an inferior court corrected,” O. P., art. 564, and that only is a judgment which decides something between the parties; but a discontinuance decides nothing between the parties; therefore a discontinuance is not a judgment and from it there is no appeal.
Re-hearing refused.